Citation Nr: 1828463	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for residuals of a low back injury.

2. Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to January 1991.  He also served in the Mississippi National Guard from September 1972 to August 1991 with several periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

In November 2016, the Board remanded the claims listed on the title page, as well as claims for service connection for bilateral hearing loss, tinnitus, right deviated septum, and left inguinal hernia, for additional development. In a July 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for right deviated septum and, in a September 2017 rating decision, the AOJ granted service connection for tinnitus, bilateral hearing loss, and left inguinal hernia. Therefore, as such represents a full grant of the benefits sought on appeal with regard to the aforementioned claims, they are no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). The remaining claims now return for further appellate review.


FINDINGS OF FACT

1. A back disorder, claimed as residuals of a low back injury, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of discharge from active duty.

2. A heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of discharge from active duty.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a low back injury have not been met. 38 U.S.C. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a heart disorder have not been met. 38 U.S.C. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable." 38 C.F.R. § 3.1(d). The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6(c). INACDUTRA includes duty other than full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service. 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303. Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Moreover, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Low Back Injury

The Veteran contends that he has a back disorder that resulted from an in-service low back injury. In this regard, his service treatment records (STRs) reveal that, in August 1982, he incurred a low back strain while fixing a flat tire during INACDUTRA and, in June 1986, he incurred an acute lumbar strain after jumping off a vehicle during ACDTURA. The Board also notes that the Veteran has a current back disorder diagnosed as lumbar spondylosis and degenerative disc disease (DDD) without myelopathy or radiculopathy. See February 2017 VA opinion. Thus, to establish service connection for residuals of a low back injury, the evidence must show a link, or nexus, between the Veteran's currently diagnosed back disorder and any instance of his military service, to include his in-service back injuries. However, upon review of the evidence, the Board finds the preponderance of the evidence is against such claim.

In this regard, the Veteran was afforded a VA examination in August 2010. The examiner opined that he was unable to relate the current back disorder to the in-service back strain in 1982, because Dr. T.W.'s February 5, 1998, laminectomy report showed that the Veteran denied a prior history of back problems/injury and reported that his back problems started three months earlier.  As to the second reported injury, the examiner could not opine as to whether the current back disorder was related to falling off a vehicle without resorting to speculation because the incident was not documented. However, as mentioned above, the Veteran's STRs indicate that, in June 1986, he incurred an acute lumbar strain after jumping off a vehicle. Thus, the Board found that an addendum opinion was needed to decide if the Veteran's in-service back injuries caused his current back disorder.

Moreover, in a January 2011 letter, Dr. T.W. stated that the Veteran was treated for a ruptured disc in 1998 and that his back difficulty could well be related to his military service. However, as Dr. T.W. did not provide a rationale for his opinion and such is couched in speculative terms, it is afforded no probative weight. 

Pursuant to the November 2016 remand, an addendum opinion was obtained in February 2017. At such time, the examiner opined that it was less likely than not that any current back disorder or back disorder since September 2009 would be due to an injury incurred during a period of ACDUTRA, INADUTRA, or active duty, or a disease incurred during a period of ACDUTRA or active duty. In support thereof, the examiner reasoned that a February 1998 treatment record noted that the Veteran had 3 months of radiating pain with numbness going down to his left foot and the impression was acute herniation, for which the Veteran underwent extrusion, and a laminectomy. The examiner explained that a lumbar strain did not cause or predispose to an acute disc herniation, and the laminectomy and disc herniation could be associated with long term degenerative progression at the same or adjacent levels. The examiner further explained that the Veteran's back conditions since 1998 would be conditions that relate to the post laminectomy partial discectomy surgery and he has had degenerative processes since that time, which consisted of lumbar spondylosis and DDD without myelopathy or radiculopathy.

With regard to Dr. T.W.'s January 2011 statement, the examiner noted that such doctor did not explain how the strains from more than 5 years and as much as 16 years prior caused an acute herniation. The examiner reasoned that, had the Veteran been in the military around the time of the herniation and had an injury then, the rationale would be consistent. The examiner also noted that it was possible that Dr. T.W. did not know that the prior injuries were lumbar strains and that the reason he made such statement may have been due to the possibility that he believed the injuries had been prior herniation that had resolved spontaneously. 

Based on the foregoing, the Board finds that service connection for residuals of a low back injury is not warranted as the Veteran's current back disorder is not related to his service, to include his in-service back injuries. In this regard, the Board places great weight on the February 2017 opinion as it is predicated on a thorough review of the record. Such opinion clearly reflects consideration of the Veteran's medical records and the lay reports of symptoms, and provides a complete rationale supported by the evidence of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two. Id. Therefore, the Board accords great probative weight to the February 2017 opinion.

The Board notes that, in an October 2017 statement, the Veteran stated that his lumbar strain could have contributed to the changes that caused his herniated disc and degenerative tests. In this regard, the Board acknowledges the Veteran's statements regarding his belief that his current back disorder is a residual from his in-service back injuries. However, as a lay person, he is not competent to offer a diagnosis of such disorder as he does not possess the requisite specialized knowledge. Specifically, rendering such a diagnosis requires knowledge of the impact of past trauma to the back as well as the administration and interpretation of diagnostic testing so as to assess any residual condition. Thus, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of residuals of an in-service back injury. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, the Veteran's statements as to the presence of residuals of a low back injury are afforded no probative weight. 

Heart Disorder

With regard to the Veteran's claim for service connection for a heart disorder, he contends that his currently diagnosed heart disorder (see April 2017 VA examination) is related to an incident he had in September 1988 during INADUTRA. Specifically, the Veteran's STRs reveal that, on September 25, 1988, he was rushed to the emergency room after reporting chest pain during an annual fitness test. The treating clinicians diagnosed musculoskeletal chest pain and ruled out angina. During the March 2016 Board hearing, the Veteran also stated that he has had chest pain since service and that, while hospitalized for chest pain in September 1988, a physician told him he had suffered a heart attack.

Thus, to establish service connection for a heart disorder, the evidence must show a link, or nexus, between the Veteran's currently diagnosed heart disorder and any instance of his military service, to include the aforementioned September 1988 in-service complaints. However, upon review of the evidence, the Board finds the preponderance of the evidence is against such claim.

In this regard, pursuant to the November 2016 remand, the Veteran was afforded a VA examination in April 2017. At such time, the examiner found that the Veteran's current heart conditions present since September 2009 included coronary artery disease (CAD), ischemic cardiomyopathy with congestive heart failure, status post myocardial infarction, and placement of internal cardiac defibrillators. The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In support thereof, the examiner noted that the earliest date of diagnosis of the Veteran's CAD and associated problems was 2004. The examiner also explained that the Veteran was admitted with chest pain in September 1988, but this was determined to be musculoskeletal pain and not cardiac pain as per the documentation in the hospital record. The examiner further explained that the objective data supporting this was the normal serial cardiac enzymes, lack of findings of heart attack on the EKG, and a subsequent treadmill test that was negative for ischemia. The examiner also noted that the Veteran was admitted to rule out the possibility of a myocardial infarction and such was likely the reason the Veteran recalled being told he had a heart attack. Thus, the examiner concluded he could not link the Veteran's current heart conditions to any period of active duty, ACDUTRA, or INACDUTRA.  

Therefore, based on the foregoing, the Board finds that service connection for a heart disorder is not warranted as the evidence shows that Veteran's current heart disorder is not related to his service, to include his September 1988 in-service complaints. In this regard, the Board places great weight on the April 2017 opinion as it is predicated on a thorough review of the record. Such opinion clearly reflects consideration of the Veteran's medical records and the lay reports of symptoms, and provides a complete rationale supported by the evidence of record. See Nieves-Rodriguez, supra; Stefl, supra. Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two. Id. Therefore, the Board accords great probative weight to the April 2017 opinion.  There is no contrary medical opinion of record.

The Board notes that, in the aforementioned October 2017 statement, the Veteran also stated that the treatment on September 25, 1988, was due to his heart condition. In this regard, the Board acknowledges that the Veteran believes that his heart disorder is related to the treatment he received during his military service in September 1988. However, while lay persons are competent to provide opinions on some medical issues, in this case, the cause of the Veteran's heart disorder falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer); Woehlaert, supra. Specifically, such matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed heart disorder is a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Accordingly, the Veteran's opinion as to the etiology of such disorder is not competent evidence and, consequently, is afforded no probative weight.  

Other Considerations

With regard to whether service connection for residuals of a low back injury and a heart disorder are warranted on a presumptive basis, as noted previously, the advantages of the evidentiary presumption related to chronic diseases do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway, supra. Thus, the relevant inquiry is whether the Veteran's arthritis and cardiovascular-renal disease manifested to a compensable degree within one year of his discharge from active duty in January 1991, or in the alternative, whether incurrence of such disorders during active duty may be shown by a continuity of symptomatology after service. However, the February 2017 examiner explained that the Veteran had degenerative processes since 1998 related to his post laminectomy partial discectomy surgery, which was more than one year after his separation from active duty. Additionally, the April 2017 examiner noted that the earliest date of diagnosis of the Veteran's CAD and associated problems was 2004, which was also more than one year after his separation from active duty. 
Furthermore, while the Veteran has reported a continuity of back and heart symptomatology since service, no medical professional has related such complaints to a diagnosis of arthritis or a cardiovascular-renal disease in the first post-service year following his discharge from active duty service. Consequently, presumptive service connection, to include on the basis of a continuity of symptomatology, for arthritis and a heart disorder is not warranted. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that a back disorder, claimed as residuals of a low back injury, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of discharge from active duty. The Board also finds that a heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of discharge from active duty. Consequently, service connection for such disorders is not warranted. In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for service connection for residuals of a low back injury and a heart disorder. As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of a low back injury is denied.

Service connection for a heart disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


